Name: Commission Regulation (EC) NoÃ 777/2007 of 2 July 2007 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: Africa;  international affairs;  rights and freedoms;  civil law
 Date Published: nan

 3.7.2007 EN Official Journal of the European Union L 173/3 COMMISSION REGULATION (EC) No 777/2007 of 2 July 2007 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2007/455/CFSP of 25 June 2007 (2) amends the Annex to Common Position 2004/161/CFSP (3) by adding two names, and by providing a more detailed justification for the listing of the individuals in that Annex. Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 55, 24.2.2004, p. 1. Regulation as last amended by Commission Regulation (EC) No 412/2007 (OJ L 101, 18.4.2007, p. 6). (2) OJ L 172, 30.6.2007, p. 89. (3) OJ L 50, 20.2.2004, p. 66. ANNEX ANNEX III List of persons referred to in Article 6 Name Post, other information Reasons for listing 1. Mugabe, Robert Gabriel President, born 21.2.1924 Head of Government and as such responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. 2. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960 Ties to the Government and complicit in forming or directing repressive state policy. 3. Buka (a.k.a. Bhuka), Flora Presidents office and former Minister of State for Special Affairs responsible for land and Resettlement Programmes (Former Minister of State in the Vice-Presidents office and former Minister of State for the Land Reform in the President's Office), born 25.2.1968 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 4. Bvudzijena, Wayne Assistant Police Commissioner, Police Spokesman Member of the security forces and bearing wide responsibility for defending serious violations of human rights. 5. Chapfika, David Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 6. Charamba, George Permanent Secretary, Department for Information and Publicity, born 4.4.1963 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 7. Charumbira, Fortune Zefanaya Former Deputy Minister for Local Government, Public Works and National Housing, born 10.6.1962 Former member of the Government with ongoing ties to the Government. 8. Chigudu, Tinaye Provincial Governor: Manicaland Ties to the Government and bearing wide responsibility for serious violations of human rights. 9. Chigwedere, Aeneas Soko Minister of Education, Sports and Culture, born 25.11.1939 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 10. Chihota, Phineas Deputy Minister for Industry and International Trade Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 11. Chihuri, Augustine Police Commissioner, born 10.3.1953 Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly 12. Chimbudzi, Alice ZANU (PF) Politburo Committee Member Member of the politburo and as such with strong ties to the Government and its policy. 13. Chimutengwende, Chen Minister of State for Public and Interactive Affairs (former Minister of Post and Telecommunications), born 28.8.1943 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 15. Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955 Former member of the Government with ongoing ties to the Government. 16. Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1946 Former member of the Government with ongoing ties to the Government. 17. Chitepo, Victoria ZANU (PF) Politburo Committee Member, born 27.3.1928 Member of the politburo and as such with strong ties to the Government and its policy. 18. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956 Member of the security forces and complicit in forming or directing repressive state policy. 19. Chiweshe, George Chairman, ZEC (Supreme Court Judge and Chairman of the controversial delimitation committee), born 4.6.1953 Ties to the government and complicit in forming or directing repressive state policy. 20. Chiwewe, Willard Provincial Governor: Masvingo (former Senior Secretary responsible for Special Affairs in the President's Office), born 19.3.1949 Former member of the Government with ongoing ties and bearing wide responsibility for serious violations of human rights. 21. Chombo, Ignatius Morgan Chininya Minister of Local Government, Public Works and Urban Development, born 1.8.1952 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 22. Dabengwa, Dumiso ZANU (PF) Politburo Senior Committee Member, born 1939 Member of the politburo and as such with strong ties to the Government and its policy. 23. Damasane, Abigail Deputy Minister for Women's Affairs Gender and Community Development Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 24. Dokora, Lazarus Deputy Minister for Higher and Tertiary Education, born 3.11.1957 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25. Georgias, Aguy Deputy Minister for Economic Development, born 22.6.1935 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 26. Goche, Nicholas Tasunungurwa Minister of Public Service, Labour and Social Welfare (former Minister of State for National Security in the President's Office), born 1.8.1946 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 27. Gombe, G Chairman, Electoral Supervisory Commission Shares responsibility for fraudulent elections in 2005. 28. Gula-Ndebele, Sobuza Former Chairman of Electoral Supervisory Commission Ties to the government and complicit in forming or directing repressive state policy. 29. Gumbo, Rugare Eleck Ngidi Minister of Agriculture (Former Minister of Economic Development), born 8.3.1940 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 30. Hove, Richard ZANU (PF) Politburo Secretary for Economic Affairs, born 1935 Member of the politburo and as such with strong ties to the Government and its policy. 31. Hungwe, Josaya (a.k.a. Josiah) Dunira Former Provincial Governor: Masvingo, born 7.11.1935 Ties to the Government and bearing wide responsibility for serious violations of human rights. 32. Kangai, Kumbirai ZANU (PF) Politburo Committee Member, born 17.2.1938 Member of the politburo and as such with strong ties to the Government and its policy. 33. Karimanzira, David Ishemunyoro Godi Provincial Governor: Harare and ZANU (PF) Politburo Secretary for Finance, born 25.5.1947 Ties to the Government and bearing wide responsibility for serious violations of human rights. 34. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU (PF) Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 35. Kaukonde, Ray Provincial Governor: Mashonaland East, born 4.3.1963 Ties to the Government and bearing wide responsibility for serious violations of human rights. 36. Kuruneri, Christopher Tichaona Former Minister of Finance and Economic Development, born 4.4.1949. NB currently in remand Former member of the Government with ongoing ties. 37. Langa, Andrew Deputy Minister of Environment and Tourism and former Deputy Minister of Transport and Communications Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 38. Lesabe, Thenjiwe V. ZANU (PF) Politburo Committee Member, born 1933 Member of the politburo and as such with strong ties to the Government and its policy. 39. Mabunda, Musarahana Assistant Police Commissioner Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 40. Machaya, Jason (a.k.a. Jaison) Max Kokerai Former Deputy Minister of Mines and Mining Development, born 13.6.1952 Former member of the Government with ongoing ties. 41. Made, Joseph Mtakwese State Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 42. Madzongwe, Edna (a.k.a. Edina) ZANU (PF) President of Senate, born 11.7.1943 Member of the politburo and as such with strong ties to the Government and its policy. 43. Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941 Former member of the Government with ongoing ties. 44. Mahoso, Tafataona Chair, Media Information Commission Ties to the Government and bearing wide responsibility for serious violations of the freedom of expression and media. 45. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950 Member of the Politburo and as such with strong ties to the Government and its policy. 46. Makwavarara, Sekesai Acting Mayor of Harare Ties to the Government and bearing wide responsibility for serious violations of human rights. 47. Malinga, Joshua ZANU (PF) Politburo Deputy Secretary for Disabled and Disadvantaged, born 28.4.1944 Member of the politburo and as such with strong ties to the Government and its policy. 48. Maluleke, Titus Deputy Minister of Education, Sports and Culture Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 49. Mangwana, Paul Munyaradzi Minister of State for Indigenisation and Empowerment, born 10.8.1961 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 50. Manyika, Elliot Tapfumanei Minister without Portfolio (former Minister of Youth Development, Gender and Employment Creation), born 30.7.1955 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 51. Manyonda, Kenneth Vhundukai Former Deputy Minister of Industry and International Trade, born 10.8.1934 Former member of the Government with ongoing ties. 52. Marumahoko, Reuben Deputy Minister for Foreign Affairs (former Deputy Minister for Home Affairs), born 4.4.1948 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 53. Masawi, Ephrahim Sango Provincial Governor: Mashonaland Central Ties to the Government and bearing wide responsibility for serious violations of human rights. 54. Masuku, Angeline Provincial Governor: Matabeleland South (ZANU (PF) Politburo, Secretary for Disabled and Disadvantaged), born 14.10.1936 Ties to the Government and bearing wide responsibility for serious violations of human rights. 55. Mathema, Cain Provincial Governor: Bulawayo Ties to the Government and bearing wide responsibility for serious violations of human rights. 56. Mathuthu, Thokozile Provincial Governor: Matabeleland North and ZANU (PF) Politburo, Deputy Secretary for Transport and Social Welfare Ties to the Government and bearing wide responsibility for serious violations of human rights. 57. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 58. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 59. Matshalaga, Obert Deputy Minister of Home Affairs (Former Deputy Minister of Foreign Affairs), born 21.4.1951 in Mhute Kraal  Zvishavane Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 60. Matshiya, Melusi (Mike) Permanent Secretary, Ministry of Home Affairs Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 61. Mavhaire, Dzikamai ZANU (PF) Politburo Committee Member Member of the politburo and as such with strong ties to the Government and its policy. 62. Mbiriri, Partson Permanent Secretary, Ministry of Local Government, Public Works and Urban Development Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 63. Midzi, Amos Bernard (Mugenva) Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 64. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 65. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 66. Moyo, Jonathan Former Minister of State for Information and Publicity in the President's Office, born 12.1.1957 Former member of the Government engaged in activities that seriously undermined fundamental freedoms. 67. Moyo, July Gabarari Former Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950 Former member of the Government with ongoing ties. 68. Moyo, Simon Khaya ZANU (PF) Politburo Deputy Secretary for Legal Affairs, born 1945. NB Ambassador to South Africa Former member of the politburo with ongoing ties to the Government and its policy. 69. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU (PF) Politburo Deputy Secretary for National Security), born 12.10.1951 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 70. Msika, Joseph W. Vice-President, born 6.12.1923 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 71. Msipa, Cephas George Provincial Governor: Midlands, born 7.7.1931 Ties to the Government and bearing wide responsibility for serious violations of human rights. 72. Muchena, Olivia Nyembesi Minister of State for Science and Technology (a.k.a. Nyembezi) in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 73. Muchinguri, Oppah Chamu Zvipange Minister for Women's Affairs, Gender and Community Development ZANU (PF) Politburo Secretary for Gender and Culture, born 14.12.1958 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 74. Mudede, Tobaiwa (Tonneth) Registrar General, born 22.12.1942 Ties to the Government and complicit in forming or directing state policy. 75. Mudenge, Isack Stanilaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 76. Mugabe, Grace born 23.7.1965 Spouse of the Head of Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 77. Mugabe, Sabina ZANU (PF) Politburo Senior Committee Member, born 14.10.1934 Member of the politburo and as such with strong ties to the Government and its policy. 78. Mugariri, Bothwell Senior Assistant Police Commissioner Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 79. Muguti, Edwin Deputy Minister for Health and Child Welfare, born 1965 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 80. Mujuru, Joyce Teurai Ropa Vice President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 81. Mujuru, Solomon T.R. ZANU (PF) Politburo Senior Committee Member, born 1.5.1949 Member of the politburo and as such with strong ties to the Government and its policy. 82. Mumbengegwi, Samuel Creighton Minister of Finance (Former Minister of State for Indigenisation and Empowerment, born 23.10.1942 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 83. Mumbengegwi, Simbarashe Minister of Foreign Affairs, born 20.7.1945 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 84. Murerwa, Herbert Muchemwa Former Minister of Finance, born 31.7.1941 Former member of the Government with ongoing ties. 85. Musariri, Munyaradzi Assistant Police Commissioner Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 86. Mushohwe, Christopher Chindoti Minister of Transport and Communications (former Deputy Minister of Transport and Communications), born 6.2.1954 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 87. Mutasa, Didymus Noel Edwin Minister of State for National Security, Land Reform and Resettlement in the Office of the President, ZANU (PF) Secretary for Administration, born 27.7.1935 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 88. Mutezo, Munacho Minister for Water Resources and Infrastructural Development Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 89. Mutinhiri, Ambros (a.k.a. Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 90. Mutinhiri, Tracey Deputy Minister for Indigenisation and Empowerment (Former Deputy Speaker of the Senate) Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 91. Mutiwekuziva, Kenneth Kaparadza Deputy Minister of Small and Medium Enterprises Development and Employment Creation, born 27.5.1948 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 92. Muzenda, Tsitsi V. ZANU (PF) Politburo Senior Committee Member, born 28.10.1922 Member of the politburo and as such with strong ties to the Government and its policy 93. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957 Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 94. Mzembi, Walter Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 95. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 96. Ndlovu, Naison K. ZANU (PF) Politburo Secretary for Production and Labour, born 22.10.1930 Member of the politburo and as such with strong ties to the Government and its policy. 97. Ndlovu, Richard ZANU (PF) Politburo Deputy Commissariat, born 26.6.1942 Member of the politburo and as such with strong ties to the Government and its policy. 98. Ndlovu, Sikhanyiso Minister of Information and Publicity (Former Deputy Minister of Higher and Tertiary Education), born 20.9.1949 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 99. Nguni, Sylvester Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 100. Nhema, Francis Minister of Environment and Tourism, born 7.4.1959 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 101. Nkomo, John Landa Speaker of Parliament (former Minister of Special Affairs in the President's Office), born 22.8.1934 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 102. Nyambuya, Michael Reuben Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 103. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 104. Nyathi, George ZANU (PF) Politburo Deputy Secretary of Science and Technology Member of the politburo and as such with strong ties to the Government and its policy 105. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation, born 20.9.1949 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 106. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 107. Patel, Khantibhal ZANU (PF) Politburo Deputy Secretary for Finance, born 28.10.1928 Member of the politburo and as such with strong ties to the Government and its policy. 108. Pote, Selina M. ZANU (PF) Politburo Deputy Secretary for Gender and Culture Member of the politburo and as such with strong ties to the Government and its policy. 109. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 110. Sakupwanya, Stanley ZANU (PF) Politburo Deputy Secretary for Health and Child Welfare Member of the politburo and as such with strong ties to the Government and its policy. 111. Samkange, Nelson Tapera Crispen Provincial Governor: Mashonaland West Ties to the Government and bearing wide responsibility for serious violations of human rights. 112. Sandi or Sachi, E. (?) ZANU (PF) Politburo Deputy Secretary for Women's Affairs Member of the politburo and as such with strong ties to the Government and its policy. 113. Savanhu, Tendai ZANU (PF) Deputy Secretary for Transport and Social Welfare, born 21.3.1968 Member of the politburo and as such with strong ties to the Government and its policy. 114. Sekeramayi, Sydney (a.k.a. Sidney) Tigere Minister of Defence, born 30.3.1944 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 115. Sekeremayi, Lovemore Chief Elections Officer Ties to the Government and complicit in forming or directing oppressive state policy. 116. Shamu, Webster Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 117. Shamuyarira, Nathan Marwirakuwa ZANU (PF) Politburo Secretary for Information and Publicity, born 29.9.1928 Member of the politburo and as such with strong ties to the Government and its policy. 118. Shiri, Perence Air Marshal (Air Force), born 1.11.1955 Member of the security forces and complicit in forming or directing oppressive state policy. 119. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 120. Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970 Ties to the Government and complicit in forming or directing oppressive state policy. 121. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to Charles Utete), born 3.5.1949 Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 122. Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 Member of the security forces and complicit in forming or directing oppressive state policy. 123. Sikosana, Absolom ZANU (PF) Politburo Secretary for Youth Affairs Member of the politburo and as such with strong ties to the Government and its policy. 124. Stamps, Timothy Health Advisor in the Office of the President, born 15.10.1936 Ties to the Government and complicit in forming or directing oppressive state policy. 125. Tawengwa, Solomon Chirume ZANU (PF) Politburo Deputy Secretary for Finance, born 15.6.1940 Member of the politburo and as such with strong ties to the Government and its policy. 126. Udenge, Samuel Minister of State for State Enterprises (Former Deputy Minister of Economic Development) Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 127. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938 Ties to the Government and complicit in forming or directing oppressive state policy. 128. Veterai, Edmore Senior Assistant Police Commissioner, Officer Commanding Harare Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 129. Zimonte, Paradzai Prisons Director, born 4.3.1947 Member of the security forces and complicit in forming or directing oppressive state policy. 130. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabe's nephew) Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 131. Zvinavashe, Vitalis Politburo, Indigenisation and Empowerment Committee in the party, born 27.9.1943 Former member of the security forces and complicit in forming or directing repressive state policy and member of politburo.